De GIULIO, Senior Judge,
concurring in part and dissenting in part:
I concur with the part of the opinion holding that the evidence was sufficient to sustain the findings of guilty. My quarrel is with the apparent holding that trial defense counsel was ineffective.
Appellant was tried by a military judge sitting as a general court-martial. Contrary to his pleas, he was found guilty of burglary and assault with intent to commit rape. He was sentenced to a dishonorable discharge, confinement for three years, total forfeitures, and reduction to Private E-l. For reasons unexplained in the record, the military judge recommended that the convening authority suspend for one year confinement in excess of two years. The staff judge advocate’s post-tri*522al recommendation did not inform the convening authority of the military judge’s recommendation. The convening authority approved the sentence but, as was his prerogative, did not suspend the sentence as recommended. The defense counsel submitted matters under the provisions of Manual for Courts-Martial, United States, 1984, Rules for Courts-Martial 1105 and 1106(f)(2) [hereinafter R.C.M.]. He did not include the military judge’s recommendation for suspension of part of the sentence. See R.C.M. 1105(b)(4) and R.C.M. 1106(f)(4). Of course, failure to submit or respond in a timely manner waives the right to submit such matters or a later claim of error with regard to such matters in absence of plain error. R.C.M. 1105(d)(1) and (2); 1106(f)(6). As has become common practice, it is the attempt to avoid the waiver rule that results in the allegation of ineffective assistance of counsel. In United States v. Davis, 20 M.J. 1015 (A.C.M.R.1985), this court held that trial defense counsel’s failure to notify the convening authority of a trial judge’s recommendation of suspension deprived the accused of effective assistance of counsel. Subsequently, this court stated, however,
[I]n retrospect, that decision [Davis] may not be applicable in every case because it assumes the convening authority does not know of the trial judge’s recommendation. We are aware that it is common practice for Army staff judge advocates to present the record of trial to the convening authority with their recommendation and to brief the convening authority on its contents. Generally, we believe the convening authority is informed of the military judge’s recommendation.
Peek, 24 M.J. at 751 n. 3.
In addition to my belief that convening authorities are generally made aware of a military judge’s recommendation of suspension, I believe the focus should be on the overall performance of counsel and the circumstances in a particular case to determine if his “errors were so serious as to deprive defendant of a fair trial.” Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 2064, 80 L.Ed.2d 674 (1984). In the case sub judice, trial defense counsel successfully moved to have the offenses considered multiplicious for sentencing purposes, entered pleas of not guilty, cross-examined witnesses, lodged objections to evidence (some of which were sustained), moved for a finding of not guilty, and presented evidence both on findings and sentence. Subsequent to trial, defense counsel submitted matters under the provisions of R.C.M. 1105 and 1106 to the convening authority which included a statement by appellant requesting the convening authority reinstate his pay so he could support his daughter. Indeed, appellant himself must not have considered approval of the military judge’s suspension recommendation as a reasonable possibility because he did not mention it in his request for clemency.
In determining the seriousness of the error, I believe we must also consider the facts of this case. During the night time, appellant, without consent, entered the barracks room of a female soldier while she was asleep. He removed all his clothes and attempted to pull her pants down. She awoke upon being touched, screamed, and ran for help. Appellant fled carrying his clothing. His unsuccessful defense was alibi, that he was elsewhere and could not have committed the offense. Such an offense strikes of the very heart of good order and discipline as it relates to female soldiers. Just imagine what the morale of female soldiers would be if they did not feel secure from sexual attacks while they were sleeping in their barracks. Under the circumstances of this case, I am not surprised the convening authority did not follow the military judge’s recommendation. This seems especially true since the maximum punishment for the offense includes a dishonorable discharge and confinement for twenty years.
Under these circumstances, I find it difficult to believe that we would select one aspect of trial defense counsel’s performance and term him as ineffective for failure to notify the convening authority that the military judge recommended suspending a part of the sentence. As we stated in *523United States v. Guerrero, 25 M.J. 829, 830-31 (A.C.M.R.1988).
[T]he appellant attempts to avoid waiver by claiming “ineffective assistance of counsel” in that counsel failed to raise the issue at trial. The remedy sought is permission to raise the issue on appeal. That cannot be permitted. A counsel who fails to raise a legitimate issue at trial will often be inadequate as to that particular issue. However, such a failure is not per se inadequate representation. See United States v. Scott, 24 M.J. 186, 188 (C.M.A.1987) (an accused is entitled to a reasonably competent counsel, and an allegation of ineffectiveness requires a showing of serious incompetency). More is required. An appellant must show that the representation considered as a whole was so seriously deficient as to deny him effective counsel within the meaning of the sixth amendment. See generally Strickland v. Washington, 466 U.S. 668 [104 S.Ct. 2052, 80 L.Ed.2d 674] (1984). If we were to apply a lesser standard and apply it episodically to non-critical issues then we would, in effect, entirely emasculate the rules of waiver. Waiver is a salutary principle that, when appropriately applied, imposes responsibility on the defense bar. We decline to weaken it in the manner requested by appellant.
Applying the Strickland standard to the case before us, I do not believe counsel’s failure to notify the convening authority of the military judge’s recommendation was such a serious deficiency as to deprive appellant of effective assistance of counsel. I would affirm the findings of guilty and the sentence.